Case 1:20-cv-09684-GBD Document 10 Filed 03/17/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HECTOR LAFOSSE,

Plaintiff,

-against-

 

CITY OF NEW YORK, JOHN DOE #1, JOHN DOE

| 2, : 20 Civ. 9684 (GBD)

Defendants.

 

GEORGE B. DANIELS, District Judge:
The initial conference scheduled to occur on March 23, 2021 is hereby adjourned to April

27, 2021 at 9:30 a.m.

Dated: March 17, 2021
New York, New York

SO ORDERED.

6B. Daixk

GEQORGKB. DANIELS
TED STATES DISTRICT JUDGE

 

 

 
